DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 7/6/2020.  Claims 1-5, 7, 8, 10-14, 23-28, and 31-36 are pending.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 7/6/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ritchart et al. 5810806.  The applicant has amended independent claim 1 to include new limitations.  The new limitations change the scope of the claim requiring new consideration.  The prior art of Beane et al. US 2005/0251187 A1 is silent in regards to the new limitation of a grasping surface.
Applicant’s arguments, see the Remarks, filed 7/6/2020, with respect to the Drawing Objection have been fully considered and are persuasive.  The Drawing Objection has been withdrawn. 

In the response filed 7/6/2020, Applicant argues that the phrases “cutter mechanism”, “actuation mechanism”, “grasper mechanism”, “grasper component”, “controller component”, and  “cutter component” should not be interpreted under 35 USC 112(f) stating the limitations have structures sufficient to perform the claimed function.  
Examiner agrees amended claim 1 does provide structure for performing the function associated with “grasper mechanism” and subsequently in claim 4 for “grasper component. However, regarding  “cutter mechanism”, “actuation mechanism”, “controller component”, and  “cutter component”, the . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an actuation mechanism configured to eject and dispose the tissue graft”.  Claim 12 recites “further comprising an ejector mechanism for ejecting the tissue graft” where the ejector mechanism is claimed in addition to the actuation mechanism.  However, the claims recite that they are performing the same function.  As such it is unclear if the claims are reciting two separate structure or if they are just further limiting the one structure. In light of the disclosed invention, examiner will interpret the claims as further limiting a single structure.
Claim limitations 1, 3, 4, 7, 10, 13, 14, 35, and 36 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart et al. 5810806.
As to claim 1, Ritchart teaches a device for creating an implantable neural graft assembly in a subject, comprising:  a cutter mechanism (18 + 20) for cutting and removing a tissue graft having a hollow central region from a source of tissue in the subject; and an actuation mechanism (58 + 61) configured to eject and dispose the tissue graft over the nerve end (61 is used to slide 58 axially and is fully capable of ejecting tissue over a nerve end).  It should be noted that Ritchart fails to teach a grasper mechanism in the embodiment shown in fig. 14.  Ritchart does disclose adding a mechanical grasper to the device for ensuring prompt and efficient retrieval (col. 12, lines 30-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the mechanical grasper as shown in figs. 33 and 34 in any embodiment of the device of Ritchart including 
As to the grasper mechanism, Ritchart teaches a grasper mechanism (118) comprising at least one grasping surface capable of retaining a nerve end of the subject in a first position and releasing the nerve end in a second position; wherein the at least one grasping surface is treated, patterned, or formed of a material that enhances friction forces and retention of the nerve end when the grasper mechanism is in the first position (the function of the 118 is to grasp an objection, and therefore the shape configuration of 118 reads on the limitation of patterned).
As to the limitation of wherein the device creates the implantable neural graft assembly comprising the nerve end disposed within the tissue graft; a neural graft assembly is not positively claimed.  The device of Ritchart is fully capable of creating a neural graft assembly since the device comprises structures capable of forming a tissue graft (cutting mechanism 20), ejecting a tissue graft over a nerve end (axially slidable actuation mechanism 58 + 61), and grasping a nerve end (grasping mechanism 118 inserted into a port). 
As to claim 2, Ritchart teaches the device of claim 1, wherein the grasper mechanism comprises a grasper component selected from the group consisting of: a plurality of grasper component members (jaws, col. 12, line 36) that cooperate to retain the nerve end in the first position, a suction tube, a compliant grasper component, and a loop grasper.  
As to claim 3, Ritchart teaches the device of claim 1.  It should be noted that Ritchart fails to teach wherein the cutter mechanism comprises a cutting tube having an internal bore that cuts the tissue graft from the source of tissue in the subject, wherein the grasper mechanism is seated within the internal bore of the cutting tube.  In the embodiment of fig. 1, a cutting hoop is used.  However, Ritchart does teach an alternative wherein the cutter mechanism is a cutting tube.  The alternative cutting tube is used so that there is no electrosurgical cutting hoop distally of the cutting end of the tube, so the 
As to claim 12, Ritchart teaches the device of claim 1 further comprising an ejector mechanism (the specification of the application discloses is actuation mechanism is the ejector assembly [0010], [0085]) for ejecting the tissue graft, wherein the ejector mechanism comprises a plunger (58) connected to a tissue ejection slide component (61) that linearly translates the plunger (col. 9, line 67-col. 10, lines 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart.
As to claim 11, Ritchart teaches the device of claim 3.  It should be noted that Ritchart fails to specifically teach wherein the internal bore of the cutting tube is dimensioned to cut the tissue graft to have a length of greater than or equal to about 1 cm to less than or equal to about 10 cm and a diameter or width of greater than or equal to about 0.5 cm to less than or equal to about 5 cm.  Seil .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart as applied to claim 4 above, and further in view of James 3831424 in view of Cummings et al. US 2012/0010615 A1 (Cummings).
As to claim 7, Ritchart teaches the device of claim 4, wherein the grasper mechanism further comprises a grasper assembly (112 + 114) connected to the plurality of grasper component members (118), wherein the grasper assembly is at least partially disposed within the internal bore (fig. 34).  It should be noted that Ritchart fails to specifically teach wherein the handle is connected to the grasper assembly via a cam and follower assembly to move the plurality of grasper component members from 
James teaches a device (fig. 3) having jaws (22), handles and a cam (44) and follower (48) assembly that open and close the jaws.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Ritchart to include any appropriate means for opening and closing jaws including the cam and follower assembly of the handle disclosed in James, since the configuration of the jaws appears to be mere design choice and that the design of Ritchart is an equivalent that works equally well as assembly of James for opening and closing jaws.
It should also be noted that Ritchart and James fails to teach a rotatable wheel connected to the grasper assembly to rotate the plurality of grasper component members.  
Cummings teaches a device with a common rotatable wheel (970) connected to a grasper assembly to rotate a plurality of grasper component members [0089].  The ability to rotate allows for the handle to be placed in a desirable position/orientation [0115].  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Ritchart/James to include a rotatable wheel connected to the grasper assembly in view of Cummings allowing for the handles and graspers to be rotated to a desirable position best suited for the surgical procedure at the time of use. 
As to claim 8, Ritchart teaches the device of claim 7, wherein the grasper assembly (112 + 114) comprises a cylindrical member (114 is a cylinder, figs. 33 and 34) connected to the plurality of grasper component members that is centrally disposed within the internal bore of the cutting tube (fig. 34) and an ejector mechanism comprising a plunger (58) for ejecting the tissue graft, wherein the ejector mechanism is disposed concentrically about and linearly translates with respect to the cylindrical4 JMW/ml member (fig. 14), wherein the hollow central region is formed by the presence of the cylindrical member in the internal bore (figs. 33 and 34).  Application No. National Stage of PCT/US2016/021959 Docket No.: 2115-006407-US-NPB Amendment dated September 8, 2017  First Preliminary Amendment member, wherein the hollow central region is formed by the presence of the cylindrical member in the internal bore.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart as applied to claim 1 above, and further in view of Schad 5676678.
As to claim 14, Ritchart teaches the device of claim 1.  It should be noted that Ritchart fails to teach wherein the cutter mechanism comprises a cutter component that is releasably received within the device and the grasper mechanism comprises a grasper component that is also releasably received within the device.
Schad teaches elements of a device that are easily separated from one another for cleaning or sterilization.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Ritchart to have the parts of the device easily separated in view of Schad for the added benefit of easily cleaning or sterilization before or after use of the device (col. 2, lines 17-35).
Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart as applied to claim 1 above, and further in view of Brown et al. 5201752 (Brown).
As to claim 31, Ritchart teaches the device of claim 1 wherein the grasping surface is patterned.  It should be noted that Ritchart fails to specifically teach wherein the grasping surface comprises at least one of corrugations or serrations.  Ritchart teaches that the grasper mechanism grasps [0042].
Brown teaches that it is known to have serrations on a grasper for grasping and for removal of an object (col. 2, lines 17-23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ritchart to improve gripping of the grasping surface by adding serrations in view of Brown. Furthermore, it is well known in the art of forceps, grippers, and jaws to provide a surface; including serrations or corrugations, that will allow for improved gripping of an object.
As to claim 32, Ritchart/Brown teaches the device of claim 31, wherein the grasper mechanism comprises a plurality of grasper component members that cooperate to retain the nerve end in the first position, wherein the at least one grasping surface comprises a first grasping surface comprising serrations on a first grasper component member of the plurality of grasper component members and a second grasping surface comprising serrations on a second grasper component member of the plurality of grasper component members, wherein the serrations on the first grasping surface and the serrations on the second grasping surface together define an interlocking saw tooth pattern in the first position (fig. 9).  
As to claim 33, Ritchart teaches device of claim 1.  It should be noted that Ritchart fails to specifically teach wherein the at least one grasping surface is treated with a surface treatment selected from the group consisting of, an etched surface, a roughened surface, and a non-slip coating.  
Brown teaches that it is known to have a roughened surface on a grasper for grasping and removal of an object (col. 2, lines 17-18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ritchart to improve gripping of the grasping surface by adding a roughened surface in view of Brown. Furthermore, it is well known in the art of forceps, grippers, and jaws to provide a surface; including a roughened surface, that will allow for improved gripping of an object.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchart as applied to claim 34 above, and further in view of Jensen et al. 5807378 (Jensen).
As to claim 34, Ritchart teaches the device of claim 1.  It should be noted the Ritchart fails to teach wherein the at least one grasping surface comprises a compliant foam material.  
Jensen teaches that it is known to have wrapping foam around jaws for providing an atraumatic surface to prevent tissue damage (col. 7, lines 62-65).  It would have been obvious to one having . 

Allowable Subject Matter
Claim 35 and 36 are allowable over the prior art of record.
Claims 4, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0255597 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771